Citation Nr: 1229842	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  07-06 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salisbury, North Carolina


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred during treatment on February 2 and 3, 2006, at Forsyth Memorial Hospital.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision of the Department of Veterans Affairs (VA) Centralized Fee Unit, located at the VA Medical Center (VAMC) in Salem, Virginia, which denied payment for medical services rendered by Forsyth Memorial Hospital during the Veteran's admission between February 2 and 3, 2006.  

In March 2007, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  The Veterans Law Judge that conducted the 2007 hearing is no longer available to consider the Veteran's appeal.  The Board recognizes that the law requires the Veterans Law Judge who conducts a hearing to participate in any decision made on the appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  The Veteran was notified that the Veterans Law Judge that conducted his hearing was no longer available to consider his appeal by way of a March 2012 letter.  He was offered the opportunity to have a new hearing, but in April 2012 responded that he did not desire another hearing.  Thus, the Board will move on to deciding the claim based upon the evidence of record without additional hearing testimony.

The Board notes that, in addition to the combined health record (CHR) and the claims file, there is a paperless, electronic claims file associated with the Veteran's appeal.  A review of the documents in such file reveals that they are either duplicative of the evidence in the CHR and claims file, or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran is in receipt of a 100 percent disability rating for posttraumatic stress disorder (PTSD), effective May 24, 1995; he is also in receipt of service-connected compensation benefits for coronary artery disease, effective November 10, 1993.

2.  The Veteran incurred medical expenses for a heart catheterization at Forsyth Memorial Hospital (FMH) on February 2 and 3, 2006; prior authorization was not given by VA, nor can it be implied.

3.  The services provided by FMH on February 2 and 3, 2006 were not rendered in response to an emergency and the Veteran had opportunity to seek treatment at VA or other federal facilities.  


CONCLUSION OF LAW

The criteria for reimbursement of medical expenses the Veteran incurred at FMH on February 2 and 3, 2006 are not met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 17.52, 17.54, 17.120-132, 17.1000-1008 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  The United States Court of Appeals for the Federal Circuit has stated that notice cannot be cobbled together out of unrelated decisional and post-decisional documents, such as rating decisions and statements of the case.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-35 (Fed. Cir. 2006).  However, after a notice deficiency has occurred, there are ways of showing that the purpose of VCAA notice was not frustrated.  Two ways of showing this include: defects in notice were cured by actual knowledge on the part of the appellant and establishing that a reasonable person could be expected to understand what was still needed based on the notice provided.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the Veteran was provided a letter in December 2006 which outlined the VA's duty to notify and assist.  A December 2006 statement of the case (SOC) informed him of the specific criteria used for the evaluation of his claim.  A February 2007 denial letter advised of the criteria used in evaluating claims for unauthorized medical services.  Based on the evidence above, the Veteran was advised of the information necessary to evaluate his claim.  The issue was last adjudicated in a February 2012 supplemental statement of the case.

More importantly, the Veteran's statements show that he clearly has actual knowledge of what is needed to support his claim.  The Veteran, through his own statements and those of his wife, demonstrated knowledge that treatment obtained through FMH in February 2006 had to be "preapproved."  To this extent, the Veteran's wife testified at the March 2007 Board hearing that she contacted the VA Fee Basis Telephone Line prior to the Veteran's February 3rd procedure at FMH.  See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).  In short, the record shows that the Veteran has actively participated in presenting arguments in support of his claim and has in fact expressed his understanding of the information and evidence necessary to substantiate this issue.  The Board concludes that any 38 U.S.C.A. § 5103(a)-complaint notice error in this case did not preclude him from effectively participating in the processing of his claim.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The case was last adjudicated in February 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including relevant VA and private treatment records.  The Veteran further submitted written statements discussing his contentions and was given an opportunity to present oral testimony.  

The Board acknowledges that some evidence previously requested in its January 2009 and November 2009 remands is not of record.  Specifically, the VAMC did not obtain information as to whether the Veteran's wife contacted the VA Fee Basis Unit on January 30, 2006, whether his VA primary care provider submitted a retroactive request for fee basis payment on August 9, 2006, and whether VA paid for past medical treatment at Forsyth Memorial Hospital.  However, as discussed below, such evidence is not necessary to adjudicate this appeal.  Thus, any failure to comply with these remand directives is nonprejudicial to the Veteran.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers on the claimant, as a matter of law, the right to compliance with the remand order)

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is seeking payment or reimbursement of medical treatment, including cardiac catheterization, for coronary artery disease at Forsyth Memorial Hospital (FMH) on February 2 and 3, 2006.  The VAMC in Salisbury, North Carolina denied the claim in April 2006 based on a determination that there was no VA prior authorization for the Veteran's treatment, that the treatment was not for an emergency, and that VA facilities were available for the treatment.  

Initially, the Board notes that, in adjudicating a claim for reimbursement of medical expenses, VA must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received in a private facility.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. §§ 17.53 and 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555 (1994).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph, or other communication, made by the veteran or by others on his/her behalf is dispatched to VA for veterans in the 48 contiguous States and Puerto Rico, within 72 hours after the hour of admission, including in the computation of time Saturday, Sunday, and holidays.  38 C.F.R. § 17.54.

At the time of the Veteran's February 2006 treatment, he was in receipt of a 100 percent disability rating for posttraumatic stress disorder (PTSD).  More recently, in July 2011, service connection was awarded for coronary artery disease, effective November 10, 1993.  Hence, the Veteran is eligible, in certain circumstances, for the authorization of non-VA medical care, pursuant to 38 C.F.R. § 17.52(a)(1)(i) and (iii).

Records indicate that the Veteran was admitted to FMH through the emergency department on January 9, 2006 for evaluation of chest pain.  A heart catheterization was performed with direct stent placement, and the Veteran was discharged on January 10, 2006 with a plan to follow up with the cardiologist, Dr. Harris, in three months, as well as his VA primary care provider in 4 to 6 weeks.  According to the Veteran (and his wife), she left a message on the VA Fee Basis Line following the emergency room visit and hospitalization and expenses incurred from this hospitalization were covered by VA.  

Approximately two weeks later, on Wednesday, January 25, 2006, the Veteran's wife called Dr. Harris's office with concerns about the Veteran's stent.  It was noted that a follow-up appointment was scheduled for April 12, 2006, but that the Veteran's wife was requesting an earlier appointment because the Veteran did not feel any improvement in his symptoms following the January 2006 procedure.  The nurse indicated that Dr. Harris was out of town that week and booked the following week, but that she would schedule the Veteran for a nurse check the following week.  

The Veteran was seen for a nurse check on Monday, January 30, 2006.  He reported that he had been doing okay since the January 10, 2006 procedure, but that over the last week he had begun to experience chest pressure with exertional activities.  An EKG was completed and reviewed by Dr. Harris, who then recommended another heart catheterization be performed.  The Veteran was referred to the scheduling nurse, and an appointment was made for him to undergo heart catheterization on February 3, 2006 at FMH.

The following day, January 31, 2006, the Veteran was seen by his primary care provider at the Salisbury VAMC.  The treatment report indicates that the Veteran reported having a cardiac stent placement at FMH on January 10, 2006, and that he was "doing well at present."  Although the Veteran contends that his upcoming catheterization was discussed during this appointment, and that his VA primary care provider "wished him well," no notation of such discussion was made in the Veteran's record.  

On February 2, 2006, the Veteran underwent pre-procedure testing and lab work at FMH; he was then admitted to FMH on February 3, 2006 for heart catheterization and previous intervention of bypass graft.  The discharge summaries indicate that the Veteran's procedure was an "elective" intervention/catheterization.  

Initially, the Veteran contends in a May 2006 statement that his treatment should be deemed authorized as the February 2006 procedure was a continuation of previously authorized treatment conducted at FMH in January 2006.  Specifically, he asserts that the January 30, 2006 appointment was a follow-up to his earlier catheterization and that Dr. Harris had notified him following his January 2006 procedure that further stenting was likely.  

It is not clear from the current record whether the January 2006 catheterization and inpatient admission was "authorized" by VA, or whether payment or reimbursement was made under laws pertaining to unauthorized emergency treatment at non-VA facilities.  See 38 U.S.C.A. §§ 1703, 1725, and 1728.  However, in those instances where care in a private hospital at VA expense is authorized, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  38 C.F.R. § 17.53.  

The Board finds the record clearly establishes that the January 30, 2006 appointment was not a scheduled follow-up to the Veteran's January 10, 2006 procedure.  In this regard, the January 2006 discharge summary states that follow-up with Dr. Harris will be completed in three months, and the aforementioned January 25, 2006 nursing note indicates a follow-up was scheduled for April 12, 2006.  Nevertheless, assuming arguendo that the January 2006 FMH hospitalization was previously authorized by VA, the Veteran was discharged from FMH on January 10, 2006 following a heart catheterization; there was no indication of further need for fee-basis care (other than a three-month follow-up appointment).  In fact, the Veteran himself reported at the January 30, 2006 visit that he did not have any problems with his stent until approximately one week earlier.  

Under these circumstances, the Board concludes that any authorization from prior treatment obtained at FMH cannot be extended to the Veteran's treatment on February 2 and 3, 2006.  See 38 C.F.R. § 17.53.  

As for whether prior authorization was obtained or should be implied, the Veteran's wife testified at the March 2007 Board hearing that she contacted VA's Fee Basis Unit on January 30, 2006 to notify VA about the Veteran's upcoming, February 3rd catheterization.  She indicated that she left a voicemail message, as she had always done in the past, and that she never received any return phone call indicating a need for further authorization, consistent with the Veteran's prior hospitalizations and procedures at FMH.  Additionally, she stated that the Veteran also informed his VA primary care provider that he would be undergoing this procedure and that it was at no time mentioned that further VA authorization was necessary.  

The Board is certainly sympathetic to the Veteran's claim.  However, there is simply no evidence that the treatment provided at FMH on February 2 and 3, 2006 was authorized by VA.  An August 2009 letter documents that VA has no contracts with FMH for unauthorized care, and the Veteran acknowledged at the March 2007 Board hearing, through his representative, that Dr. Harris is not a VA fee-basis physician.  Thus, it is necessary to demonstrate individual prior authorization.  See 38 C.F.R. §§ 17.52, 17.53, 17.54.  

In this appeal, the Veteran's wife appears to contend that VA's actions constitute implied prior authorization of her husband's treatment.  While what constitutes a prior authorization by VA is not expressly defined, the United States Court of Appeals for Veterans Claims (Court) has previously held that the advice of a doctor or a nurse to go to a non-VA hospital is not the specific type of authorization contemplated by 38 C.F.R. § 17.54.  Smith v. Derwinski, 2 Vet. App. 378, 378-79 (1992), but see Cantu v. Principi, 18 Vet. App. 92 (2004) (holding that the requirements under 38 C.F.R. § 17.54 for authorization were met when a VA physician arranged a veteran's transfer and transportation from VA outpatient clinic to private facility).  Thus, any recommendation by the Veteran's primary care provider on January 31, 2006 to go forth with treatment at FMH cannot be interpreted as providing prior authorization for such treatment.  

Evidence of record shows that the VA took no action indicating that it had authorized the Veteran's treatment.  Rather, as acknowledged by the Veteran's wife during the March 2007 Board hearing, it was her reliance on past experiences with VA's Fee Basis Unit that fed her and the Veteran's belief that his treatment would be covered by VA.  Pertinent evidence reveals, however, that this procedure occurred under very different circumstances from the Veteran's past treatment at FMH (which was covered by VA).  Specifically, past procedures for heart problems, including catheterizations in December 2003, May 2004, and January 2006, all occurred following admission to FMH from the emergency department.  In this case, the Veteran did not seek emergency treatment for cardiac problems.  Rather, as discussed above, his wife called to schedule an appointment with Dr. Harris, which occurred five days after her phone call.  Furthermore, the Veteran was not admitted for surgery on the day of his January 30, 2006 visit with Dr. Harris, but was scheduled for surgery four days later.  

Given these circumstances, the Board finds the Veteran's reliance on prior experiences with the Fee Basis Unit unreasonable.  Moreover, assuming arguendo that past experience was sufficient reason to believe that the February 2006 treatment was authorized, reasonable belief by itself is not sufficient to constitute actual prior authorization.  As noted above, VA must take some action to suggest that the non-VA medical care is being authorized.  See Cantu v. Principi, 18 Vet. App. 92 (2004).  Simple belief that the treatment was authorized, without any confirmation or action by VA, is not enough to show prior authorization.  

Additionally, although the Veteran asserts that he was unaware of any need to seek further prior authorization for his February 3rd procedure, there is evidence of record indicating he may have been aware that his February 2006 treatment needed to have been approved through a fee basis consult.  In this regard, records obtained from FMH contain a copy of a Medical Certification with instructions that such form should be completed by a "Primary Care Physician" and then returned to VA's Fee Basis Section at the VAMC in Salem, Virginia.  It appears that this form was completed by the Veteran's private cardiologist, Dr. Harris, in conjunction with the January 30, 2006 appointment.  The form indicates that treatment is being requested for coronary artery disease, status post-stents, that the treatment began in December 2003, and that the proposed frequency of visits is "unknown to HFU 4/12/06."  Under the section entitled "Reason(s) Patient Can't Travel to VA" someone wrote "Cardiac Care located in Durham Two Hours from home."  Although the form indicates the date of visit to be January 30, 2006 visit (and contains a January 30, 2006 date stamp), the form appears to have been signed and dated by Dr. Harris on February 6, 2006, three days after the Veteran's catheterization.  There is a handwritten notation on the bottom of the first page indicating that the Veteran picked up the form on February 7, 2006.  

The Board acknowledges that it is not clear from this copy whether the form was completed prior to or after the Veteran's cardiac catheterization.  If, however, it was presented for completion at the January 30, 2006 visit, as it appears to have been, such form indicates that the Veteran was aware of the need to seek prior authorization from VA's Fee Basis Unit for any treatment by Dr. Harris, thereby casting doubt on his assertions of lack of knowledge for how to obtain prior authorization.  Regardless of when this form was completed (and, possibly, submitted to VA), it does not indicate that VA gave prior authorization for the treatment by Dr. Harris.  

Finally, while the Veteran contends that his VA primary care provider completed a "retroactive" fee basis consult on August 9, 2006 which would support a claim for prior authorization of the FMH treatment on February 2 and 3, 2006, any request for prior authorization of non-VA treatment must be made within 72 hours after the hour of admission.  See 38 C.F.R. § 17.54(a).  Thus, such form, if received, would not constitute a timely claim for prior authorization.  

In view of the foregoing, the Board must conclude that prior authorization for the February 2 and 3, 2006 treatment was not obtained pursuant to 38 C.F.R. § 17.53 and 17.54, and that payment is not warranted for expenses incurred in conjunction with the treatment under 38 U.S.C.A. § 1703.  As such, the Board will now consider whether the Veteran is eligible for payment or reimbursement for services not previously authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that three criteria are met:

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and 

(b) the treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

[emphasis added] 38 U.S.C.A. § 1728 (West 2002 & Supp. 2011); 76 Fed. Reg. 79,069, 70,070 (to be codified at 38 C.F.R. § 17.120).

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  Also, no reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177.  The provisions of the Act became effective as of May 29, 2000.

As noted above, the Veteran was in receipt of a 100 percent disability rating for PTSD as of February 2, 2006.  As such, the provisions of 38 U.S.C.A. § 1728 and not § 1725 are for application.

Initially, with respect to the issue of feasibility of seeking treatment at a VA facility, the Veteran asserts that he had previously sought all cardiac care through a private facility (i.e., FMH) and that the closest VAMC with a cardiac unit was in Durham, North Carolina, more than two hours away.  Pertinent regulations provide that a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. § 17.53.  

An April 2006 VA physician review indicates that the Veteran could have sought evaluation of his late-January 2006 chest complaints at the VAMC in Salisbury, North Carolina, approximately sixteen miles from his home, rather than at FMH, approximately 28 miles from his home.  It is not certain, however, whether this facility could have accommodated a heart catheterization.  In this regard, the Veteran noted in May 2006 that the closest VA cardiac unit was in Durham, North Carolina, approximately two hours from his home.  Thus, the issue of whether the treatment was for a medical emergency is the central inquiry.  

Here, the evidence clearly shows that the treatment obtained on February 2 and 3, 2006, was not "emergent" in nature (i.e., a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health).  As previously discussed, the Veteran did not seek treatment for his initial chest discomfort through an emergency department, as he had done in the past, but instead made an appointment for evaluation by the private cardiologist.  Then, when evaluated five days later by Dr. Harris, it was not determined that immediate admission for catheterization was appropriate.  Rather, he was scheduled for the procedure four days later.  

Additionally, the Board observes the record contains medical evidence of prior emergency room visits for chest pain and discomfort.  Such evidence preponderates strongly against a finding that the situation which led to the February 3rd catheterization was "emergent" in nature.  Specifically, the Veteran had previously experienced cardiac problems which he adjudged to be serious enough to seek immediate medical attention, but he did not reach the same conclusion in this case.  

Based on the foregoing, the Board concludes that the care rendered by the private facility on February 2 and 3, 2006 was not for a medical emergency of such nature that delay could have been hazardous to the Veteran's life or health.  Absent such showing, the Veteran is not entitled to reimbursement or payment under 38 U.S.C.A. § 1728.  See Zimick, 11 Vet. App. at 49; Hayes, 6 Vet. App. at 68.  

The purpose of these statutes is to provide payment or reimbursement for medical expenses incurred in emergency situations (or reasonably perceived emergency situations) where VA or government facilities are not feasibly available - not to provide payment for procedures planned and scheduled at a future date at a private facility.  Here, there is no indication that the Veteran could not have sought evaluation for his chest complaints at a VA facility, at which time an appropriate facility (VA or non-VA) could have been selected for the elective catheterization.  Moreover, he does not deny that he did not obtain prior authorization for his treatment.  Thus, while sympathetic to the current situation, the Veteran's contentions essentially amount to a request for equitable relief.  However, the Board is without authority to grant relief on an equitable basis.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Given the foregoing, the Board finds that a preponderance of the evidence is against reimbursement or payment for the unauthorized private medical treatment that the Veteran received from a private medical facility on February 2 and 3, 2006.  Accordingly, the appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Payment or reimbursement for medical expenses incurred during treatment on February 2 and 3, 2006, at Forsyth Memorial Hospital is denied.


____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


